J-S24033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 MALCOLM M. SATCHELL                    :
                                        :
                   Appellant            :   No. 2706 EDA 2017

           Appeal from the Judgment of Sentence June 7, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0004704-2014,
                        CP-51-CR-0004705-2014


BEFORE:   LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED MAY 22, 2019

      Appellant, Malcolm M. Satchell, appeals from the June 7, 2017,

judgment of sentence entered in the Court of Common Pleas of Philadelphia

County at lower court docket numbers CP-51-CR-0004704-2014 (“0004704-

2014”) and CP-51-CR-0004705-2014 (“0004705-2014”).           After a careful

review, we affirm the judgment of sentence at docket number 0004704-2014,

but we quash the appeal at docket number 0004705-2014.

     The relevant facts and procedural history are as follows: On December

15, 2013, Appellant shot three people: Jovannie Cruz, Angel Colon, and

Malcolm McCauley inside a row house in Philadelphia. Mr. Cruz and Mr. Colon

survived the shooting; however, tragically, Mr. McCauley died from his

wounds.



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S24033-19


       Thereafter, at docket number 0004704-2014, Appellant was charged

with attempted murder and aggravated assault as to Mr. Cruz.1 At docket

number 0004705-2014, Appellant was charged with third-degree murder as

to Mr. McCauley, as well as attempted murder and aggravated assault as to

Mr. Colon.2     Appellant was also charged with various firearms offenses at

docket number 0004705-2014.3

       On March 29, 2017, represented by court-appointed counsel, Andres

Jalon, Esquire, Appellant proceeded to a jury trial for the charges at both lower

court docket numbers.         The trial court has summarized the evidence and

testimony presented at trial as follows:

             At trial, Jovannie Cruz testified that, on December 15, 2013,
       he and his friend, Angel Colon, were sleeping in the front
       bedroom. Mr. Cruz was awaken by the sound of a gunshot. He
       saw [Appellant], whom he had known since 2008, pointing a
       handgun at him. [Appellant] shot him twice, once in the mouth
       and once in the chest. Following the shooting, [Appellant] told
       Mr. Cruz to shut up and go to sleep. N.T., March 29, 2017, p. 29-
       33.
             At that point, Mr. Colon got up and stated that he had been
       shot in the head. N.T., March 29, 2017, p. 33. Police took Mr.

____________________________________________


118 Pa.C.S.A. §§ 901 and 2702, respectively. Appellant was also charged
with reckless endangerment as to Mr. Cruz; however, the charge was later
nolle prossed.

2 18 Pa.C.S.A. §§ 2502, 901, and 2702, respectively. Appellant was also
charged with reckless endangerment generally, but the charge was later nolle
prossed.

3The firearms offenses included firearms not to be carried without a license,
18 Pa.C.S.A. § 6106, and carrying firearms in public, 18 Pa.C.S.A. § 6108.


                                           -2-
J-S24033-19


     Colon and Mr. Cruz to Temple Hospital. N.T., March 29, 2017, p.
     35.
           Earlier that day, [Mr. McCauley (“the deceased”)] had made
     pancakes for Mr. Cruz and Mr. Colon in exchange for marijuana.
     After the meal, the deceased smoked marijuana and Mr. Cruz
     smoked K-2; then Mr. Cruz and Mr. Colon went upstairs and fell
     asleep. N.T., March 20, 2017, p. 36, 37, 54.
           On the previous night (December 14 going into December
     15), Mr. Cruz, Mr. Colon, and Mr. Colon’s sister, Anna Burgos, had
     stayed in the house. Ms. Burgos’ friend, Jennifer Alvarez, came
     to the house on December 15. N.T., March 29, 2017, p. 38.
         Mr. Cruz testified that, as a result of the shots, he has nerve
     damage in his neck and chest. N.T., March 29, 2017, p. 40.
           Police Officer Jeffrey Schmidt testified that on the afternoon
     of December 15, 2013, in response to a radio call, he and his
     partner proceeded to [a row house on] Jasper Street. At the
     doorway of the house, he observed two males and a female. The
     female informed him that both males had been shot in the head.
     He directed the males to a medic unit which was on the street.
     N.T., March 29, 2017, p. 72, 74-75.
           Officer Schmidt and his partner searched the house. In the
     second floor front bedroom, they found the deceased, who
     appeared to be alive. The deceased was lying on the floor. Part
     of his body was in a closet and the rest of his body was outside
     the closet, leaning on an air conditioner. The deceased was
     bleeding from the right side of his neck. The medics came upstairs
     and pronounced him dead. N.T., March 29, 2017, p. 76.
           Angel Colon testified that, after eating pancakes, he, the
     deceased, and Mr. Cruz were smoking illicit drugs and watching
     videos. Mr. Cruz and Mr. Colon went upstairs where they fell
     asleep.
            Mr. Colon woke up and heard Mr. Cruz saying something
     about being shot. Mr. Colon felt something in his head. He and
     Mr. Cruz went downstairs. N.T., March 31, 2017, p. 6-8. The nest
     [sic] thing he remembered was being in Temple Hospital. N.T.,
     March 31, 2017, p. 12.
           Mr. Colon testified that he was at Temple Hospital for about
     two weeks and then spent about two or three weeks at Moss
     Rehabilitation Hospital. Mr. Colon testified that he was shot in the
     head. In the course of his treatment to remove the bullet, part of
     his skull was removed and replaced with plastic. He can no longer

                                    -3-
J-S24033-19


     see with his left eye. After the shooting, he experienced seizures,
     which had stopped by the time of trial. He has some problems
     with memory. His motor skills are not affected. N.T., March 31,
     2017, p. 13-15.
           Mr. Colon described [Appellant] as a friend whom he had
     known for five years. N.T., March 31, 2017, p. 15. Mr. Colon sold
     heroin for [Appellant]. N.T., March 31, 2017, p. 16. This
     arrangement had been going on for a little less than a month.
     N.T., March 31, 2017, p. 17. About a week before the shooting,
     [Appellant] and Mr. Colon had a dispute about the payments.
     However, on the day of the shooting, there had been no dispute
     between [Appellant] and anyone in the house. He said that Mr.
     Cruz also sold drugs for [Appellant]. N.T., March 31, 2017, p. 18.
           Anna Burgos, the sister of Angel Colon, testified that at
     about 1 or 2 p.m., she, the deceased, [Appellant], Jennifer
     Alvarez, and Angel Colon were “chilling and having a nice day.”
     The deceased made pancakes. N.T., March 31, 2017, p. 53. They
     ate breakfast, during which she observed a gun on [Appellant’s]
     lap. N.T., March 31, 2017, p. 63-64.
            Thereafter, Mr. Burgos went upstairs to her room to watch
     television. Mr. Colon and Mr. Cruz went upstairs to take a nap.
     She did not know where [Appellant] had gone. N.T., March 31,
     2017, p. 55-56. About half an hour later she called for the
     deceased. There was no response. She went downstairs to check
     on the deceased. She asked Ms. Alvarez if she knew where he
     was. She did not know.
           Ms. Burgos went back upstairs and heard someone walking
     back and forth in the hallway. She returned to her room, then
     walked downstairs to check on Ms. Alvarez, who was sleeping.
     When she returned upstairs, Ms. Burgos saw [Appellant] walk into
     the front bedroom. N.T., March 31, 2017, p. 58.
           About five minutes later, Ms. Burgos heard shots. Ms.
     Burgos ran downstairs and woke up Ms. Alvarez. Ms. Burgos went
     back upstairs and saw [Appellant] come out of the bedroom. Ms.
     Burgos asked, “Why did you do that?” [Appellant] looked at her
     but did not reply. Ms. Burgos went downstairs and sat with Ms.
     Alvarez on the sofa. [Appellant] walked up to her, shook her
     hand, and said “Checkmate.” N.T., March 31, 2017, p. 59.
          Chief Deputy Medical Examiner Dr. Albert Chu testified that
     the deceased died as a result of a gunshot wound to the head.



                                    -4-
J-S24033-19


      The manner of death was homicide. He was 19 years old. N.T.,
      March 31, 2017, p. 93.
            Jennifer Alvarez testified that, at about 12:30 p.m. on the
      day of the shooting, she saw [Appellant] sitting on a couch with a
      gun in his lap. The previous day she had seen him with a gun in
      his waistband. N.T., March 31, 2017, p. 107-08.
            Detective Gregory Santamala testified that, on December
      16, 2013, [Appellant] was taken into custody by the Butler, PA
      police department. N.T., April 3, 2017, p. 39-40.
            A certificate from the Pennsylvania State Police indicating
      that [Appellant] was not licensed to carry firearms was introduced
      into evidence. N.T., April 3, 2017, p. 47-48.
           [Appellant] testified that on the day of the shootings he was
      at home in Butler, PA. N.T., April 3, 2017, p. 65.
             It was stipulated that if called to testify [Appellant’s] sister,
      Sade Barrow, and mother, Stephanie Barrow, would have stated
      that [Appellant] had a good reputation as a peaceful, law-abiding
      citizen. N.T., April 3, 2017, p. 89.

Trial Court Opinion, filed 3/23/18, at 2-7.

      At the conclusion of trial, the jury convicted Appellant of the offenses

indicated supra.    On June 7, 2017, Appellant proceeded to a sentencing

hearing for both lower court docket numbers, and the trial court imposed an

overall aggregate sentence of forty years to eighty years in prison. Appellant

was advised of his post-sentence and appellate rights at the conclusion of the

sentencing hearing. N.T., 6/7/17, at 18-19.

      On June 13, 2017, Attorney Jalon filed on behalf of Appellant a timely

counseled post-sentence motion solely for docket number 0004705-2014.

Additionally, on June 13, 2017, Attorney Jalon filed a petition seeking to

withdraw his representation solely for docket number 0004705-2014.



                                       -5-
J-S24033-19


       On June 15, 2017, although Attorney Jalon filed a post-sentence motion

solely for docket number 0004705-2014, the lower court made a notation on

the docket for 0004704-2014 indicating “post sentence motions have been

filed.” Further, although Attorney Jalon filed his petition seeking to withdraw

his representation solely at docket number 0004705-2014, the trial court

entered an order granting Attorney Jalon permission to withdraw at both

docket numbers on June 15, 2017. On June 20, 2017, the trial court appointed

David Scott Rudenstein, Esquire, to represent Appellant at both lower court

docket numbers, and on July 25, 2017, the trial court filed an order at both

lower court docket numbers indicating “that Defendant is granted leave to file

a nunc pro tunc appeal to the Superior Court within 30 days.” Trial Court

Order, filed 7/25/17.

       On August 23, 2017, despite the fact the post-sentence motion

remained pending at docket number 0004705-2014, Attorney Rudenstein filed

on behalf of Appellant a single notice of appeal listing both lower court docket

numbers.4 Specifically, counsel indicated he was appealing the June 7, 2017,

judgment of sentence as to both docket numbers.

____________________________________________


4  Our Supreme Court recently held that separate notices of appeal must be
filed where appeals have been taken from more than one trial court docket.
See Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969, 977 (2018)
(“Rule 341(a) will, in accordance with its Official Note, require that when a
single order resolves issues arising on more than one lower court docket,
separate notices of appeal must be filed. The failure to do so will result in



                                           -6-
J-S24033-19


       At both lower court docket numbers, the trial court directed Appellant

to file a Pa.R.A.P. 1925(b) statement, and Appellant timely complied.

Specifically, Appellant filed a single Pa.R.A.P. 1925(b) statement at both lower

court docket numbers; the statement presented issues related to his

convictions and sentences at both lower court docket numbers. On March 23,

2018, the trial court filed a responsive Pa.R.A.P. 1925(a) opinion.

       Preliminarily, we must determine whether we have jurisdiction in this

case. It is well-settled that we may raise questions implicating the jurisdiction

of this Court sua sponte. Commonwealth v. Horn, 172 A.3d 1133, 1135

(Pa.Super. 2017).

       This    Court      lacks     jurisdiction   over   nonappealable   orders.

Commonwealth v. Claffey, 80 A.3d 780, 782 (Pa.Super. 2013). The Judicial

Code provides that this Court shall have exclusive appellate jurisdiction of all

appeals from final orders of the courts of common pleas, except such classes

of appeals as are within the exclusive jurisdiction of the Supreme Court or the

Commonwealth Court. See 42 Pa.C.S.A. § 742. In the context of a criminal

proceeding, an appeal lies from the entry of the final judgment of sentence.

Commonwealth v. Alvarado, 650 A.2d 475, 476 (Pa.Super. 1994).

____________________________________________


quashal of the appeal.”). However, our Supreme Court indicated that its
holding in Walker applies prospectively from the date of its decision, June 1,
2018. Id. Accordingly, since Appellant filed his notice of appeal on August
23, 2017, we decline to quash the instant appeals on this basis.



                                           -7-
J-S24033-19


Pursuant to the Pennsylvania Rules of Criminal Procedure, the question of

whether the judgment of sentence is final and appealable depends upon

whether the defendant files a timely post-sentence motion.

      When post-sentence motions are not filed, the judgment of sentence

constitutes a final and appealable order for purposes of appellate review, and

any appeal therefrom must be filed within thirty days of the imposition of

sentence. Pa.R.Crim.P. 720(A)(3). If post-sentence motions are timely filed,

however, the judgment of sentence does not become final for purposes of

appeal until the trial court disposes of the motion, or the motion is denied by

operation of law.   Pa.R.Crim.P. 720(A)(2)(a) and (b); Commonwealth v.

Borrero, 692 A.2d 158 (Pa.Super. 1997).        As the Comment to Rule 720

indicates: “No direct appeal may be taken by a defendant while his or her

post-sentence motion is pending.” Pa.R.Crim.P. 720 cmt.

      In the case sub judice, with regard to the appeal at docket number

0004705-2014, the certified record reveals Appellant was sentenced on June

7, 2017, and he thereafter exercised his right to file a counseled, post-

sentence motion on June 13, 2017, within the ten-day period prescribed by

Pa.R.Crim.P. 720(A)(1). Once the post-sentence motion was timely filed, the

trial court had 120 days in which to decide the motion unless, for good cause

shown, a thirty-day extension of time in which to decide the motion was

granted. Pa.R.Crim.P. 720(B)(3)(a). If the motion was not decided within




                                     -8-
J-S24033-19


120 days or within the thirty-day extension period, it would have been deemed

denied by operation of law. Id.

       Appellant, however, filed his notice of appeal on August 23, 2017, well

before the 120-day period expired and before the trial court ruled on the

motion.5     Although the 120-day period obviously has now expired, the

judgment of sentence for docket number 0004705-2014 has not yet been

finalized because an appropriate order has not been duly entered upon the

docket.6 The entry of an appropriate order is a prerequisite to this Court’s

exercise of jurisdiction. See Borrero, 692 A.2d at 159-60 (holding appeal

was premature when filed while post-sentence motion was still pending in trial

court); Pa.R.Crim.P. 720(B)(3)(c). Accordingly, we conclude Appellant

prematurely filed the appeal for docket number 0004705-2014, and we are

compelled to quash the appeal.7                Borrero, supra (quashing appeal as


____________________________________________


5There is no indication Attorney Rudenstein withdrew the post-sentence
motion.

6We note that, on December 20, 2017, and February 22, 2018, we filed orders
directing Appellant to show cause as to why the appeal at docket number
0004705-2014 should not be quashed as interlocutory.             We informed
Appellant that he could praecipe with the trial court for an order denying his
post-sentence motions by operation of law. Appellant neither responded to
our orders nor praeciped the trial court for the entry of an appropriate order.

7 This Court has jurisdiction to consider appeals from collateral orders and
certain classes of interlocutory order which are appealable as of right;
however, the judgment entered in this case is not appealable pursuant to
these rules. See Pa.R.A.P. 311 and 313. Moreover, Appellant has not sought



                                           -9-
J-S24033-19


interlocutory where the defendant filed timely post-sentence motions and

notice of appeal before 120-day period had expired, and prior to the entry of

an order finalizing the judgment of sentence).

       As this Court has indicated:

             The fundamental purpose underlying the filing of post-
       sentencing motions is to provide the trial court with the first
       chance to correct any errors which might warrant an arrest of
       judgment or the grant of a new trial. In this case, the trial court
       has been deprived of this opportunity, albeit mistakenly, by virtue
       of appellant’s premature appeal. More importantly, one of the
       issues raised by appellant relates to the weight of the evidence.
       This Court cannot entertain, in the first instance, a request for a
       new trial on grounds that the verdict was contrary to the weight
       of the evidence because our standard of review of such claims is
       limited to an examination of the trial court’s exercise of discretion
       in deciding whether to grant or deny a new trial on this basis. The
       interests of justice therefore require that the trial court consider
       appellant’s post-sentencing motions on remand[.]

Borrero, 692 A.2d at 160-61 (footnote and citations omitted).8

       With regard to Appellant’s notice of appeal at docket number 0004704-

2014, as indicated supra, Appellant was sentenced on June 7, 2017, and

despite the fact he was provided with his post-sentence rights, Appellant did

not file a post-sentence motion for this docket number. Since Appellant did



____________________________________________


permission to pursue an interlocutory appeal in accordance with Pa.R.A.P.
312.

8 We note that our conclusion Appellant’s appeal at docket number 0004705-
2014 is premature is not altered by the fact that, on July 25, 2017, the trial
court purported to grant Appellant relief to appeal nunc pro tunc. That is, the
nunc pro tunc order did not dispose of the post-sentence motions or otherwise
render the matter appealable for docket number 0004705-2014.

                                          - 10 -
J-S24033-19


not file a post-sentence motion at docket number 0004704-2014, his

judgment of sentence constituted a final appealable order, and thus, an appeal

therefrom typically was required to have been filed within thirty days of the

imposition of sentence (i.e., by July 7, 2017). See Pa.R.Crim.P. 720(A)(3).

Here, Appellant’s notice of appeal was filed on August 23, 2017, well beyond

the thirty day period.

      This Court has no jurisdiction to entertain an untimely appeal.

Commonwealth v. Patterson, 940 A.2d 493, 498 (Pa.Super. 2007).

Generally, an appellate court cannot enlarge the time for filing an appeal. Id.;

Pa.R.A.P. 105(b). Nonetheless, this general rule does not affect the power of

the courts to grant relief in extraordinary cases, such as fraud or some

breakdown in the processes of the court.         Patterson, supra.      Such a

breakdown warrants extension of the appeal period or the grant of an appeal

nunc pro tunc. Commonwealth v. Braykovich, 664 A.2d 133 (Pa.Super.

1995).

         Here, as indicated supra, there was apparent confusion in the trial

court as it pertains to docket number 0004704-2014. That is, Attorney Jalon

neither filed a post-sentence motion on behalf of Appellant nor sought to

withdraw his representation at this docket number. However, the trial court

made a notation on the docket for 0004704-2014 indicating that “post

sentence motions had been filed[,]” and the trial court filed an order

permitting Attorney Jalon to withdraw his representation at this docket


                                     - 11 -
J-S24033-19


number. This, in turn, led to the appointment of new counsel at both lower

court docket numbers, and the trial court’s indication Appellant could appeal

nunc pro tunc within thirty days of the July 25, 2017, order.

        Under these circumstances, we find a breakdown in the operations of

the trial court, and consequently, we decline to quash Appellant’s notice of

appeal from docket number 0004704-2014 on the basis it was untimely filed.

Rather, we shall proceed to the issues raised in Appellant’s brief for docket

number 0004704-2014.

        In his first issue, Appellant contends the evidence was insufficient to

sustain his convictions for attempted murder and aggravated assault as to Mr.

Cruz.

               The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial in
        the light most favorable to the verdict winner, there is sufficient
        evidence to enable the fact-finder to find every element of the
        crime beyond a reasonable doubt. In applying the above test, we
        may not weigh the evidence and substitute our judgment for the
        fact-finder. In addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence. Any doubts regarding a defendant’s guilt
        may be resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of fact may
        be drawn from the combined circumstances. The Commonwealth
        may sustain its burden of proving every element of the crime
        beyond a reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire record
        must be evaluated and all evidence actually received must be
        considered. Finally, the finder of fact while passing upon the
        credibility of witnesses and the weight of the evidence produced,
        is free to believe all, part or none of the evidence.




                                      - 12 -
J-S24033-19


Commonwealth v. Matthews, 196 A.3d 242, 249 (Pa.Super. 2018)

(quotation omitted).

      In this case, Appellant’s sufficiency argument is specific in nature; to

wit, he avers the evidence was insufficient to prove that he shot Mr. Cruz. In

this vein, he avers the evidence reflects that he was merely present in the row

house at the time of the shooting.

      In light of Appellant’s specific sufficiency claim, we need not conduct a

thorough review of the evidence to determine whether it can support a finding

that all of the elements have been met regarding attempted murder and

aggravated assault as to Mr. Cruz. Rather, we will focus on the specific issue

raised by Appellant: whether the evidence was sufficient to establish that

Appellant was the perpetrator of the crimes.

      Here, viewing the evidence in the light most favorable to the

Commonwealth, as verdict winner, we conclude the evidence sufficiently

establishes that Appellant was the person who shot Mr. Cruz on December 15,

2013. For instance, Mr. Cruz testified that he had known Appellant since 2008,

and on December 15, 2013, he awoke to Appellant pointing a handgun at him.

N.T., 3/29/17, at 31-33. Mr. Cruz indicated Appellant shot him twice and then

told him to “shut up and go to sleep.” Id. at 33.

      Moreover, Anna Burgos testified that she was in the house the day of

the shooting.   N.T., 3/31/17, at 58-59.       She saw Appellant go into the

bedroom where Mr. Cruz was sleeping, and within five minutes, she heard


                                     - 13 -
J-S24033-19


gunshots. Id. She then saw Appellant leaving the bedroom. Id. Ms. Burgos

asked Appellant why he had done that, but Appellant did not respond.

However, after Ms. Burgos sat on the sofa, Appellant approached her, shook

her hand, and said, “Checkmate.” Id.

      Additionally, Jennifer Alvarez, who was also at the row home on

December 15, 2013, testified that, prior to the shooting, at around 12:30

p.m., she saw Appellant sitting on the couch with a gun in his lap. Id. at 107-

08. When she asked Appellant about the gun, he told her “to mind [her]

business.” Id. at 108.

      Based on the aforementioned, we conclude the evidence sufficiently

establishes that Appellant was the person who shot Mr. Cruz, and therefore,

we find no merit to his sufficiency of the evidence claim as to lower court

docket number 0004704-2014.

      In his final issue, Appellant contends the jury’s verdict at docket number

0004704-2014 is against the weight of the evidence. Specifically, he avers

the “greater weight of the evidence” reveals that he was merely present in

the row home on December 15, 2013, and he did not shoot Mr. Cruz.

Appellant’s Brief at 12.

      As a preliminary matter, we note a challenge to the weight of the

evidence must be preserved by a motion for a new trial. Pa.R.Crim.P. 607(A).

The Rule provides:

      A claim that the verdict was against the weight of the evidence
      shall be raised with the trial judge in a motion for a new trial:

                                    - 14 -
J-S24033-19


      (1) orally, on the record, at any time before sentencing;
      (2) by written motion at any time before sentencing; or
      (3) in a post-sentence motion.

Id. “The purpose of this rule is to make it clear that a challenge to the weight

of the evidence must be raised with the trial judge or it will be waived.”

Pa.R.Crim.P. 607, Comment. “If an appellant never gives the trial court the

opportunity to provide relief, then there is no discretionary act that this Court

can review.”    Commonwealth v. Jones, 191 A.3d 830, 835 (Pa.Super.

2018). A claim challenging the weight of the evidence generally cannot be

raised for the first time in a Rule 1925(b) statement. Commonwealth v.

Sherwood, 603 Pa. 92, 982 A.2d 483, 494 (2009).            “Failure to properly

preserve the claim will result in waiver, even if the trial court addresses the

issue in its opinion.”   Commonwealth v. Thompson, 93 A.3d 478, 490

(Pa.Super. 2014) (quoting Commonwealth v. Lofton, 57 A.3d 1270, 1273

(Pa.Super. 2012)).

      Here, with regard to docket number 0004704-2014, despite being

provided with his post-sentence and appellate rights during sentencing,

Appellant failed to challenge the weight of the evidence before the trial court

in either an oral or written motion for a new trial. See Pa.R.Crim.P. 607(A).

Instead, as to the verdict pertaining to his offenses against Mr. Cruz, Appellant

raised his weight claim for the first time in his Rule 1925(b) statement. See

Sherwood, 982 A.2d at 494. Hence, Appellant’s final issue on appeal as to



                                     - 15 -
J-S24033-19


docket number 0004704-2014 is waived.9             See Pa.R.Crim.P. 607(A);

Sherwood, 982 A.2d at 494.

       For all of the foregoing reasons, we affirm the June 7, 2017, judgment

of sentence at docket number CR-0004704-2014; however, we quash the

appeal at docket number CR-0004705-2014.

       Judgment of sentence at CP-51-CR-0004704-2014 is AFFIRMED.

Appeal at CP-51-CR-0004705-2014 is QUASHED.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/19




____________________________________________


9 There is no indication that, after Attorney Rudenstein was appointed,
Appellant sought to file a post-sentence motion nunc pro tunc or the trial court
expressly granted any such request as to docket number 0004704-2014. See
Commonwealth v. Dreves, 839 A.2d 1122 (Pa.Super. 2003) (en banc).

                                          - 16 -